Citation Nr: 0307672	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  98-11 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than March 23, 
2000, for the grant of entitlement to service connection for 
a major depressive disorder.

2.  Entitlement to an effective date earlier than March 23, 
2000, for the grant of a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to September 
1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which, among other things, granted 
service connection for a major depressive disorder and 
granted a total disability rating based on individual 
unemployability, assigning as the effective date for both 
awards March 23, 2000.  The Board first considered these 
claims in December 2001, and denied the benefits sought.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court) and in February 
2003, the Court entered an order, based on a joint motion of 
the parties, vacating the Board's decision and remanding the 
claims on appeal for further consideration.  As such, this 
matter is properly before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's major depressive disorder had its onset 
during his period of active service.

2.  The veteran was denied entitlement to service connection 
for a psychiatric disorder by a rating decision issued in May 
1993.  He did not appeal this denial of benefits and the 
decision became final.

3.  On May 24, 1994, the RO received the veteran's request to 
reopen his claim of entitlement to service connection for a 
psychiatric disorder.  This claim was ultimately granted in 
an August 2000 rating decision.

4.  On November 14, 1997, the RO received the veteran's 
application for a total disability rating based on individual 
unemployability.  This claim was ultimately granted in an 
August 2000 rating decision.

5.  The veteran has been unable to secure and follow a 
substantially gainful occupation due to service-connected 
disabilities since at least November 14, 1997.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 24, 1994, for 
the grant of entitlement to service connection for a major 
depressive disorder have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2002).

2.  The criteria for an effective date of November 14, 1997, 
for the grant of entitlement to a total disability rating 
based on individual unemployability have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of the claims on appeal has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA in the Board's December 2001 decision as well as 
previously in the statement of the case issued in this 
appeal.  The Board finds that the information provided to the 
veteran  satisfied the requirements of 38 U.S.C.A. Section 
5103 in that the veteran was clearly notified of the evidence 
necessary to substantiate his claims and the responsibilities 
of the parties in obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining all relevant evidence and affording him 
physical examinations.  It appears that all known and 
available medical records relevant to the issues on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claims.  The veteran testified before the Board in September 
2001, and has actively participated in the development of his 
claims on appeal.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  If application for benefits is received 
within one year of discharge or release from service, the 
effective date of an award of disability compensation shall 
be the day following the date of discharge or release from 
service.  See 38 U.S.C.A. § 5110(b)(1).

The evidence of record reveals that the veteran filed an 
application for compensation benefits in September 1992, 
asserting that he had developed psychological problems during 
his period of active service.  This claim was denied by the 
RO in a May 1993 rating decision.  The veteran was advised of 
the denial of benefits and of his appellate rights, but he 
did not appeal the decision.  Thus, it became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

On May 24, 1994, the RO received the veteran's request that 
his claim for entitlement to service connection for a 
psychiatric disorder be reopened.  Based on this claim, 
service connection was ultimately granted for a major 
depressive disorder in an August 2000 rating decision.  The 
grant of service connection for a major depressive disorder 
was based on evidence submitted by the veteran that he was 
treated for psychiatric problems during service, and on a 
March 2000 opinion of a VA examiner that the veteran had a 
major depressive disorder that began during his period of 
active service.

Given the evidence of record and the RO's assignment of a 
March 2000 effective date to the grant of benefits, the issue 
of entitlement to an effective date earlier than March 2000 
for entitlement to service connection for a major depressive 
disorder turns on whether entitlement arose at the time his 
disability began or at the time evidence was presented to VA 
showing that he became entitled to benefits.  If entitlement 
arose with the inception of the disability, the appropriate 
effective date will be the date the claim was received by the 
RO as that would be the later date; if entitlement arose on 
the date evidence was submitted that showed the actual 
entitlement, then the effective date would be the date that 
evidence was received as it was later than the date the claim 
was received by the RO.  Thus, following a review of the 
applicable case law, the Board finds that the appropriate 
effective date to be assigned for the grant of entitlement to 
service connection for a major depressive disorder is May 24, 
1994, the date the claim was received, because the Court has 
specifically found that "the date evidence is submitted or 
received is irrelevant when considering the effective date of 
an award."  See McGrath v. Gober, 14 Vet. App. 28, 35 
(2000).  Consequently, because the veteran's major depressive 
disorder has been shown through medical opinion evidence to 
have had its inception during active service, the Board 
hereby grants an effective date of May 24, 1994, for the 
award of entitlement to service connection for a major 
depressive disorder.

The same principles apply in determining the appropriate 
effective date for the grant of a total rating based on 
individual unemployability.  It is important to point out 
that total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.  With the assignment of an 
effective date of May 1994 for the grant of service 
connection for the veteran's psychiatric disorder, he met the 
schedular criteria for a total rating upon the RO's receipt 
of his application for a total rating based on individual 
unemployability on November 14, 1997.  Thus, it must be 
determined if the veteran was unable to secure or follow a 
substantially gainful occupation because of his service-
connected disabilities as of that date.

The evidence of record shows that the veteran last worked in 
April 1996.  He was granted Social Security Administration 
benefits in a June 1997 decision based upon his service-
connected knee disabilities and complaints of depression and 
anxiety.  The Social Security Administration assigned April 
25, 1996, as the effective date for the veteran's total 
disability.

In March 2000, the veteran underwent VA examinations and was 
determined to have arthritic changes in both of his knees 
attributed to service, but the examiner opined that the knee 
disability would not completely hinder the veteran's ability 
to perform some type of sedentary work.  It was reported in 
the psychiatric examination report, however, that the 
veteran's use of medication for his service-connected 
depressive disorder limited his ability to perform work 
activities.  Based on this evidence, the RO determined that 
the veteran was unemployable due to service-connected 
disabilities as of March 23, 2000, the date of the 
examinations.

In September 2001, the veteran appeared before the Board and 
testified that he had been unable to work since April 1996 as 
a result of his bilateral knee disabilities and psychological 
limitations due to depression and anxiety.  He credibly 
testified that it was the combination of his disabilities 
that hindered him from working.

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Therefore, when considering the medical evidence that the 
veteran's activities have been limited by both his physical 
disabilities and psychiatric impairment as well as the 
credible testimony by the veteran that he has been unable to 
work since April 1996, the Board finds by resolving all 
reasonable doubt in favor of the veteran that the veteran has 
been unable to secure and follow a substantially gainful 
occupation since at least November 14, 1997, the date he 
filed his claim for entitlement to a total rating.  
Accordingly, the appropriate effective date for the grant of 
benefits is the date of receipt of claim, the latter of the 
dates when considering when entitlement arose and the date 
the claim was received.  As such, the Board hereby grants the 
veteran's request for an earlier effective date by assigning 
November 14, 1997, as the effective date for the total 
disability rating based on individual unemployability.


ORDER

An effective date of May 24, 1994, is granted for entitlement 
to service connection for a major depressive disorder, 
subject to the laws and regulations governing the award of 
monetary benefits.

An effective date of November 14, 1997, is granted for 
entitlement to a total rating based on individual 
unemployability, subject to the laws and regulations 
governing the award of monetary benefits.



	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

